                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION

CANDACE PAIGE LYDON                                                                       PLAINTIFF

v.                                  Civil No.: 6:18-CV-06078-RTD

MIKE McCORMICK, individually and in his official                                      DEFENDANTS
Capacity as Sheriff of Garland County, Arkansas; JASON
LAWRENCE, individually and in his official capacity as
Supervisory Officer for Garland County, Arkansas;
STEVEN ELROD, individually and in his official capacity as
Chief Deputy of Corrections; JARRETT CANTRELL, Badge
No. 149, individually and in his official capacity as an Officer
for the Hot Springs Police Department; and GARLAND COUNTY,
ARKANSAS

                                               ORDER

        Now before the Court is the Motion to Dismiss Complaint Without Prejudice (ECF No.

33) filed by separate defendant, Jarrett Cantrell (Cantrell), in his individual and official capacities.

Plaintiff has filed a response in opposition (ECF No. 35), and Cantrell has replied (ECF No. 36).

The matter is now ripe for consideration.

        Cantrell filed a motion requesting that the case be dismissed without prejudice due to

Plaintiff’s failure to comply with an Order of this court entered August 14, 2019 (ECF No. 32).

Said Order granted Cantrell’s Motion to Compel (ECF No. 29) and allowed Plaintiff up to and

including August 16, 2019 to provide discovery responses and Rule 26 Initial Disclosures. On

August 19, 2019, Cantrell filed a Motion to Dismiss (ECF No. 33) asserting Plaintiff failed to

provide the discovery responses or Rule 26 Initial Disclosures as ordered. Plaintiff’s Response to

the Motion to Dismiss (ECF No. 35) alleges that Plaintiff’s counsel emailed discovery responses

to all Defendants on August 16, 2019 and followed up by mailing the responses, including two (2)

CDs containing medical records, that same day. Cantrell filed a reply (ECF No. 36) stating that

                                                   1
he did not receive the email dated August 16, 2019 and advising that he has now received most of

the responses due but for Interrogatory No. 24 and Request for Production No. 13 (ECF No. 36-

1).

       Accordingly, this Court makes its Order as follows:

       Plaintiff is directed to immediately provide Separate Defendant Cantrell with complete

responses to Interrogatory No. 24 and Request for Production No. 13. Failure to comply with this

order may result in the imposition of sanctions.

       The Motion to Dismiss Complaint Without Prejudice (ECF No. 33) should be and hereby

is DENIED.

       IT IS SO ORDERED this 9th day of October 2019.

                                                       /s/Robert T. Dawson
                                                       ROBERT T. DAWSON
                                                       SENIOR U.S. DISTRICT JUDGE




                                                   2
